This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-1904

                           Hennepin County, petitioner,
                           Olga G. Romanova, petitioner,
                                   Respondent,

                                         vs.

                                Sergey A. Romanov,
                                     Appellant.

                                 Filed July 6, 2015
                                     Affirmed
                                 Klaphake, Judge*

                           Hennepin County District Court
                              File No. 27-FA-12-776

Robert W. Gadtke, Edina, Minnesota (for respondent)

Sergey A. Romanov, New Hope, Minnesota (pro se appellant)

      Considered and decided by Stauber, Presiding Judge; Rodenberg, Judge; and

Klaphake, Judge.

                       UNPUBLISHED OPINION

KLAPHAKE, Judge

      Appellant Sergey Romanov moved to modify child support after he was

discharged from his employment.      Because (1) appellant has not demonstrated a


*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
substantial change in circumstances that renders the original child support unreasonable

and unfair, and (2) the underlying orders are procedurally correct, we affirm.

                                      DECISION

Initial CSM ruling

       Appellant challenges the district court’s order vacating and remanding the child

support magistrate’s (CSM’s) initial order addressing the impact of appellant’s

unemployment on his ability to pay child support. Upon review of a CSM’s decision, the

“district court judge shall make an independent review of any findings or other provisions

of the underlying decision and order for which specific changes are requested in the

motion.” Minn. Gen. R. Prac. 377.09, subd. 2(b).

              If the court determines that the findings and order are not
              supported by the record or the decision is contrary to law, the
              child support magistrate or district court judge may issue an
              order . . . (2) approving, modifying, or vacating in whole or in
              part, the decision and order of the child support magistrate . . . .
              In addition, the district court judge may remand one or more
              issues back to the child support magistrate with instructions.

Id.

       The district court determined that it lacked a factual basis to review the effect of

appellant’s unemployment on his ability to pay child support because the CSM did not

make sufficient findings on that issue. Specifically, the parties did not stipulate to the

involuntariness of appellant’s unemployment. Under these circumstances, the record did

not support the CSM’s decision, and the district court did not abuse its discretion by

vacating the CSM’s order and remanding for an evidentiary hearing to determine whether

appellant’s unemployment was voluntary.


                                               2
Denial of motion to modify child support

       Appellant also challenges the district court’s decision to deny his motion to

modify his child support obligation following an evidentiary hearing before the CSM. He

claims that the CSM erroneously excluded testimony, his unemployment was

involuntary, and he demonstrated a substantial change in circumstances to support

modification of his child support obligation.

       Disallowed testimony. The CSM stated at the evidentiary hearing that appellant’s

testimony concerning events leading up to his discharge was irrelevant because an

unemployment law judge had already determined that he was not discharged for

misconduct.    But the hearing transcript does not suggest that the CSM prohibited

appellant from testifying about his discharge; rather, the CSM merely stated that it did

not need additional testimony about whether appellant engaged in misconduct. Because

the CSM did not improperly limit relevant evidence from being introduced at the hearing,

the CSM did not err in its evidentiary ruling.

       Voluntary unemployment. A district court or CSM may modify a parent’s child

support obligation if the parent shows a substantial change in circumstances that renders

the current support obligation unreasonable and unfair. Minn. Stat. § 518A.39, subd. 2

(2014). A parent’s unemployment can constitute a change in circumstances, but a district

court or CSM must impute income to the obligor parent if it finds that parent is

voluntarily unemployed.     Minn. Stat. § 518A.32, subd. 1 (2014).      A parent is not

voluntarily unemployed if




                                                3
              (1) the unemployment . . . is temporary and will ultimately
              lead to an increase in income; (2) the unemployment . . .
              represents a bona fide career change that outweighs the
              adverse effect of that parent’s diminished income on the
              child; (3) the unemployment . . . is because a parent is
              physically or mentally incapacitated or due to incarceration,
              except where the reason for incarceration is the parent's
              nonpayment of support.

Id., subd. 3. The statute does not require a district court to find bad faith in order to find

that a parent is voluntarily unemployed for purposes of child support. Melius v. Melius,

765 N.W.2d 411, 415 (Minn. App. 2009). “Whether a parent is voluntarily unemployed

is a finding of fact, which we review for clear error.” Welsh v. Welsh, 775 N.W.2d 364,

370 (Minn. App. 2009). “We will reverse a district court’s order regarding child support

only if we are convinced that the district court abused its broad discretion by reaching a

clearly erroneous conclusion that is against logic and the facts on record.”          Butt v.

Schmidt, 747 N.W.2d 566, 574 (Minn. 2008) (quotation omitted).

       The district court found that appellant “lost his employment due to his own,

nonconforming conduct despite knowing that following appropriate procedure was

necessary.” Appellant makes no showing that this finding is clearly erroneous, nor does

he cite to facts or otherwise demonstrate that the ultimate finding of voluntariness is

clearly erroneous. Appellant simply argues that any child support obligor who is fired for

cause but is not found to have purposefully caused his or her discharge for the purpose of

reducing child support should not be considered voluntarily unemployed. There is no

support for this argument in either caselaw or the child support statute; we therefore




                                              4
conclude that the district court did not err by finding that appellant is voluntarily

unemployed.

       Substantial change in circumstances. A CSM “may” modify a child support order

if there has been a substantial change in circumstances of either parent that renders the

existing child support unreasonable and unfair. Minn. Stat. § 518A.39. “It is presumed

that there has been a substantial change in circumstances . . . and the terms of a current

support order shall be rebuttably presumed to be unreasonable and unfair” if the new

amount under the child support guidelines “is at least 20 percent and at least $75 per

month higher or lower than the current support order,” or if “the gross income of an

obligor or obligee has decreased by at least 20 percent through no fault or choice of the

party.” Id., subd. 2(b). Again, a district court’s decision regarding child support may be

altered only for an abuse of discretion. Butt, 747 N.W.2d at 574.

       The CSM found that appellant’s unemployment was voluntary and imputed

income to him. See Minn. Stat. § 518A.32, subd. 1. On the facts found, appellant’s

unemployment did not constitute a change in circumstances for purposes of Minn. Stat.

§ 518A.39. The CSM also found that appellant can easily cover his monthly expenses

and his existing child support obligation with his income from unemployment benefits,

rebutting any presumption that his current obligation is unreasonable or unfair. We

conclude that the district court did not abuse its discretion by denying appellant’s motion

to modify child support.

       Affirmed.




                                            5